DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10,070,546 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 2018/0024590 by Nakamura et al.

As to Claim 1, Hsu1 teaches a hinge [30, see Figs. 15-16], comprising:
at least two joints [3] that are sequentially connected [see Figs. 14-15];
wherein each joint comprises a joint body [32, see Fig. 14], a rotation structure [31] provided at a first end portion of the joint body [see Fig. 14], and a position-limit structure [33] provided at a second end portion of the joint body [see Fig. 14]; 
the rotation structures of any adjacent two joints are socketed with each other [see Figs. 14-15]; 

the adjacent two joints are opened or closed via relative reciprocating motion between the position-limit structures of the adjacent two joints [see Fig. 15 and Fig. 16]; 
when an opening degree of the adjacent two joints reaches a preset value [The first mating surface 311 and the adjacent second mating surface 312 arranged on any two buckled joints 3 have an angle defined by the first mating surface 311 and the second mating surface 312, see Col 9, Line 65 through Col 10, Line 3], the position-limit structures of the two adjacent joints stop each other [see Fig. 14].
Hsu1 does not explicitly recite  that a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other.
In analogous art, Nakamura provides for a hinge with a wiring through-hole that is defined in each joint [34Aa, see Fig. 4 of Nakamura]; and the wiring through-holes of any adjacent joints are in communication with each other [39, see Fig. 4 of Nakamura].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other, as taught by Nakamura, in order to improve the quality of appearance of foldable display devices without causing failures or any malfunction [Nakamura, see Para [0004]-[0005]].
As to Claim 2, the combination of Hsu1 and Nakamura teaches the hinge according to claim 1, 

in any two adjacent joints, the rotation bearing shell [321] of a first joint is inserted into the gap [316] of a second joint, to be socketed with the rotation shaft of the second joint [see Figs. 14-15 of Hsu1]; 
the rotation shaft of the second joint is rotatable relative to the rotation bearing shell of the first joint [see Fig. 14 and Fig. 16 of Hsu1].
As to Claim 3, combination of Hsu1 and Nakamura teaches the hinge according to claim 2, 
wherein the position-limit structure [33, see Fig. 14] comprises a position-limit chute [316] and a position-limit hook [3161], and an opening-closing gap [317] is defined between the position-limit hook and the position-limit chute [see Figs. 14-16 of Hsu1]; 
in any two adjacent joints, the position-limit hook [3161] of the first joint extends into the position-limit chute [316] of the second joint, and a chute edge of the position-limit chute of the second joint extends into the opening-closing gap [see Figs. 14-16 of Hsu1]; 
the position-limit hook of the first joint slides relatively within the position-limit chute of the second joint, thereby realizing opening or closing of the adjacent two joints [see Figs. 14-16]; 
when the opening degree of the adjacent two joints reaches the preset value [The first mating surface 311 and the adjacent second mating surface 312 arranged on any two buckled joints 3 have an angle defined by the first mating surface 311 and the second mating surface 312, 
As to Claim 7, combination of Hsu1 and Nakamura teaches the hinge according to claim 2, 
wherein a position-limit member [31a] is provided between any adjacent joints [see Fig. 13 of Hsu1]; 
the position-limit member limits relative sliding between the adjacent joints along an axial direction of the rotation shaft [see Fig. 13 of Hsu1].
As to Claim 21, combination of Hsu1 and Nakamura teaches the hinge according to claim 2, wherein when any adjacent two joints are in a closed state, lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a horizontal fitting surface [Outer surfaces of joints 1 form a horizontal surface, see Fig. 15 of Hsu]; when any adjacent two joints are opened, the lower surfaces of the rotation shafts of the any adjacent two joints are connected to define an arc supporting surface [Outer surfaces of joints 1 form an arc surface, see Fig. 16 of Hsu].
As to Claim 22, combination of Hsu1 and Nakamura teaches the hinge according to claim 1, wherein the wiring through-hole extends through the joint body of each joint [34Aa], and is between the rotation structure and the support portion of each joint [39, see Fig. 4 of Nakamura].

Claims 4-6 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10,070,546 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. .

As to Claim 4, the combination of Hsu1 and Nakamura teaches the hinge according to claim 3, however,
The combination of Hsu1 and Nakamura does not explicitly recite  that when any adjacent two joints are closed, outer surfaces of the position-limit chutes of each of the joints form a horizontal supporting surface.
In analogous art, Hsu2 provides for a hinge whose outer surfaces of the position-limit chutes of each of the joints form a horizontal supporting surface when any adjacent two joints are closed [Outer surfaces of joints 1 form a horizontal surface, see Figs. 7 and 9 of Hsu2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that when any adjacent two joints are closed, outer surfaces of the position-limit chutes of each of the joints form a horizontal supporting surface, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para [0002]].
As to Claim 5, the combination of Hsu1, Nakamura and Hsu2 teaches the hinge according to claim 4, however, 
Hsu1 does not explicitly recite  that when at least two joints are opened, the outer surfaces of the position-limit chutes of each of the joints form an arc supporting surface.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that when at least two joints are opened, the outer surfaces of the position-limit chutes of each of the joints form an arc supporting surface, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para [0002]].
As to Claim 6, the combination of Hsu1 and Nakamura teaches the hinge according to claim 5, however, 
The combination of Hsu1 and Nakamura does not explicitly recite  that the joint body of each joint comprises an accommodation groove and a projection disposed opposite to each other; and when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint.
In analogous art, Hsu2 provides for a joint body [32] of each joint comprises an accommodation groove [Groove between 32 and 33] and a projection [Back surface of 3161] disposed opposite to each other [see Fig. 14 of Hsu1]; when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint [3161 fits into groove between 32 and 33] [see Fig. 14 of Hsu1].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that the joint body of each joint comprises an accommodation groove and a projection disposed opposite to each other; and when any two 
As to Claim 11, Hsu1 teaches a mobile terminal [Bendable display apparatus 1000, see Fig. 1], comprising:
a flexible screen [400, see Fig. 15] and a hinge [30, see Figs. 15-16]; 
wherein the hinge comprises:
at least two joints [3] that are sequentially connected [see Fig. 14]; 
wherein each joint comprises a joint body [32], a rotation structure [33 and 317] provided at a first end portion of the joint body [see Fig. 14], and a position-limit structure [321] provided at a second end portion of the joint body [see Fig. 14]; 
the rotation structures of any adjacent two joints are socketed with each other [see Figs. 14 and 15];
the rotation structures of adjacent two joints are capable of rotating relative to each other [see Fig. 16];
the adjacent two joints are opened or closed via relative reciprocating motion between the position-limit structures of the adjacent two joints [see Figs. 15 and 16]; 
when an opening degree of the adjacent two joints reaches a preset value, the position-limit structures of the two adjacent joints stop each other [see Fig. 14]; 
Hsu1 does not explicitly recite  that the rotation structures of at least two joints of the hinge are connected in sequence to form a fitting surface; the fitting surface is attached to a non-display surface at a position corresponding to a bendable portion of the flexible screen; the 
In analogous art, Hsu2 provides for rotation structures of at least two joints of a hinge that are connected in sequence to form a fitting surface [Outer surfaces of joints 1 forming a surface, see Fig. 10]; a fitting surface that is attached to a non-display surface at a position corresponding to a bendable portion of the flexible screen [Outer surfaces of joints 1 attached to Part 3, see Fig. 10]; position-limit structures of at least two joints of the hinge that are connected in sequence to form a supporting surface [Outer surfaces of joints 1 forming a surface, see Fig. 10]; and a supporting surface that supports the non-display surface [Inner surfaces of joints 1 forming a surface in member 2] of the flexible screen [see Fig. 10].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that the rotation structures of at least two joints of the hinge are connected in sequence to form a fitting surface; the fitting surface is attached to a non-display surface at a position corresponding to a bendable portion of the flexible screen; the position-limit structures of at least two joints of the hinge are connected in sequence to form a supporting surface; and the supporting surface supports the non-display surface of the flexible screen, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para 2].
The combination of Hsu1 and Hsu2 does not explicitly recite  that a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other, as taught by Nakamura, in order to improve the quality of appearance of foldable display devices without causing failures or any malfunction [Nakamura, see Para [0004]-[0005]].
As to Claim 12, the combination of Hsu1, Nakamura and Hsu2 teaches the mobile terminal according to claim 11, 
wherein the rotation structure [31] comprises a rotation shaft [31b] and an arc rotation bearing shell [321], and an arc gap [316] is defined between the rotation shaft and the joint body [32] [see Figs. 14-15 of Hsu1];
in any two adjacent joints, the rotation bearing shell [321] of a first joint is inserted into the gap [316] of a second joint, to be socketed with the rotation shaft of the second joint [see Figs. 14-15 of Hsu1]; 
the rotation shaft of the second joint is rotatable relative to the rotation bearing shell of the first joint [see Fig. 14 and Fig. 16 of Hsu1].
As to Claim 13, the combination of Hsu1, Nakamura and Hsu2 teaches the mobile terminal according to claim 12, 

in any two adjacent joints, the position-limit hook [3161] of the first joint extends into the position-limit chute [316] of the second joint, and a chute edge of the position-limit chute of the second joint extends into the opening-closing gap [see Figs. 14-16 of Hsu1]; 
the position-limit hook of the first joint slides relatively within the position-limit chute of the second joint, thereby realizing opening or closing of the adjacent two joints [see Figs. 14-16 of Hsu1]; 
when the opening degree of the adjacent two joints reaches the preset value [The first mating surface 311 and the adjacent second mating surface 312 arranged on any two buckled joints 3 have an angle defined by the first mating surface 311 and the second mating surface 312, see Col 9, Line 65 through Col 10, Line 3], the position-limit hook of the first joint and the chute edge of the position-limit chute of the second joint stop each other [see Figs. 14-16 of Hsu1].
As to Claim 14, the combination of Hsu1, Nakamura and Hsu2 teaches the mobile terminal according to claim 13, 
wherein when any adjacent two joints are closed, outer surfaces of the position-limit chutes of each of the joints form a horizontal supporting surface [Outer surfaces of joints 1 form a horizontal surface, see Figs. 7 and 9 of Hsu2].
As to Claim 15, the combination of Hsu1, Nakamura and Hsu2 teaches the mobile terminal according to claim 14, 

As to Claim 16, the combination of Hsu1, Nakamura and Hsu2 teaches the mobile terminal according to claim 15, 
wherein the joint body [32] of each joint comprises an accommodation groove [Groove between 32 and 33] and a projection disposed opposite to each other [see Fig. 14 of Hsu1]; 
when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint [3161 fits into groove between 32 and 33] [see Fig. 14 of Hsu1].
As to Claim 17, the combination of Hsu1, Nakamura and Hsu2teaches the mobile terminal according to claim 12, 
wherein a position-limit member [31a] is provided between any adjacent joints [see Fig. 13 of Hsu1]; 
the position-limit member limits relative sliding between the adjacent joints along an axial direction of the rotation shaft [see Fig. 13 of Hsu1].

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10,070,546 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 2018/0024590 by Nakamura et al. further view of U.S. PG Pub. No. 20180067519A1 by Tazbaz et al.

As to Claim 8, Hsu1 teaches the hinge according to claim 7, however,

In analogous art, Tazbaz provides for a position-limit member is a pin [Pin 206, see Fig. 2B of Tazbaz]; and in any two adjacent joints, the first joint is provided with a shaft hole [217], and the second joint is provided with an axial position-limit groove [216] at a position corresponding to the shaft hole [see Fig. 2B of Tazbaz]; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft [see Fig. 2B of Tazbaz].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu1 such that the position-limit member is a pin; and in any two adjacent joints, the first joint is provided with a shaft hole, and the second joint is provided with an axial position-limit groove at a position corresponding to the shaft hole; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft, as taught by Tazbaz, in order to improve rotatably securing different portions of the computing devices and hence improving user’s convenience in using them along with input devices [Tazbaz, see Para [0003]].

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10,070,546 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 2018/0024590 by Nakamura et al. further view of U.S. PG Pub. No. 2018/0092223 by Hsu (hereinafter as Hsu2) and  U.S. PG Pub. No. 20180067519A1 by Tazbaz et al.

As to Claim 18, the combination of Hsu1 and Hsu2 teaches the mobile terminal according to claim 17, however,
The combination of Hsu1 and Hsu2 does not explicitly recite  that the position-limit member is a pin; and that in any two adjacent joints, the first joint is provided with a shaft hole, and the second joint is provided with an axial position-limit groove at a position corresponding to the shaft hole; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft.
In analogous art, Tazbaz provides for a position-limit member that is a pin [Pin 206, see Fig. 2B of Tazbaz]; and in any two adjacent joints, the first joint is provided with a shaft hole [217], and the second joint is provided with an axial position-limit groove [216] at a position corresponding to the shaft hole [see Fig. 2B of Tazbaz]; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft [see Fig. 2B of Tazbaz].
.

Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 10,070,546 by Hsu (hereinafter as Hsu1) in view of U.S. PG Pub. No. 2018/0024590 by Nakamura et al. further view of U.S. PG Pub. No. 2018/0092223 by Hsu (hereinafter as Hsu2) and U.S. PG Pub. No. 2016/0139634 by Cho et al.

As to Claim 23, the combination of Hsu1, Nakamura and Hsu2 teaches the mobile terminal according to claim 11, however,
The combination of Hsu1, Nakamura and Hsu2 does not explicitly recite that the fitting surface is directly attached to the non-display surface at the position corresponding to the bendable portion of the flexible screen.
In analogous art, Cho provides for a fitting surface [101] that is directly attached to the non-display surface at the position corresponding to the bendable portion of the flexible screen 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the fitting surface is directly attached to the non-display surface at the position corresponding to the bendable portion of the flexible screen, as taught by Cho, in order to reduce the failure rate of the electronic devices with a flexible display due to excessive compressive or tension forces [see Para 0007 of Cho].
As to Claim 24, the combination of Hsu1, Nakamura, Hsu2 and Cho teaches the mobile terminal according to claim 11, wherein the at least two joints [Plurality of structural elements 130] of the hinge are in direct contact with the non-display surface at the position corresponding to the bendable portion of the flexible screen [Surfaces of the bases of the structural elements 130 are connected to form a fitting surface 101 which is in direct contact with the flexible display 30 at the bendable portion of the flexible display, see Fig. 2 of Cho].

Response to Arguments
Applicant's arguments, filed 01/03/2022, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-8, 11-18 and 21-24, Applicant argues that, in Nakamura, the first back plate 34A and the second back plate 34B of the movable back plate 20 are located between the pair of movable hinges 18A and 18B, and therefore, a through hole in the first back plate 34A and the second back plate 34B are not in the movable hinges 18A and 18B. Therefore, Nakamura also fails to disclose or teach "a wiring 
Examiner’s Response: Examiner respectfully disagrees with the Applicant. Nakamura reads on the limitation “a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other”, see Fig. 4 of Nakamura. As currently recited, the limitation lacks any details to distinguish the wiring through-hole over the cited prior art, Hsu1 and Nakamura. In addition, no details are recited as to how the wiring through-holes of any adjacent joints are structurally in communication with each other. One of the ordinary skill in the art would be motivated to use “through-holes” to improve the quality of appearance of foldable display devices without causing failures or any malfunction, see Para 0004-0005 of Nakamura.
The Examiner notes that the recitation “the wiring through-holes of any adjacent joints are in communication with each other” does not carry patentable weight as it does not further limit any of the patentably defined structural elements of the “hinge”. Therefore, the combined teachings of Hsu1, Nakamura, Hsu2 and Cho disclose all of the claimed limitations, as currently recited.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646